
	
		II
		Calendar No. 562
		112th CONGRESS
		2d Session
		S. 3546
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Johnson of South
			 Dakota (for himself, Mr. Akaka,
			 Mr. Tester, Mr.
			 Udall of New Mexico, Mr.
			 Franken, Mr. Inouye,
			 Ms. Cantwell, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 11, 2012
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To amend the Native American Programs Act of 1974 to
		  reauthorize a provision to ensure the survival and continuing vitality of
		  Native American languages.
	
	
		1.Reauthorization of Native
			 American languages programSection 816(e) of the Native American
			 Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008,
			 2009, 2010, 2011, and 2012 and inserting 2013 through
			 2017.
		
	
		December 11, 2012
		Reported without amendment
	
